Title: To James Madison from “Tammany,” 2 May 1810 (Abstract)
From: “Tammany”
To: Madison, James


2 May 1810. Sends JM a “valedictory note,—having resolved to retire from a fruitless political contest.” Warns JM against the flattery of those legislators who submitted to France and Great Britain and who will attend this evening’s levee marking the end of “the present ignoble congress.” JM must bear responsibility for the state of the country. He was elected “to perform the active and provident duties of a father and guardian of the United States—not to remain in the criminal, imbecile and inglorious neutrality of king Log.”
Asks, “before the American people,” whether JM fulfilled his duties during the last session of Congress, whether he tried to prevent “submission” to the European belligerents, whether he recommended proper measures to Congress, and whether he warned that body and the people that “national extinction” was preferable to “national degradation.” JM must answer these questions in the negative, having neglected the national interest for the “trifles of the drawingroom.” Points out that JM has tolerated “dangerous schisms” in his cabinet and allowed one of his secretaries [Gallatin] to pluck the reins from his feeble hands. As a result the nation is insulted with impunity. Predicts there will be no change until future elections return “an independent congress” and “bring a more energetic and manly tenant into the white house.” Declares that the people will not accept “the contemptible blank of a neutral president” and that if JM cannot govern more effectively he will lose their “confidence and respect.”
Entreats JM to reflect on “our wretched and dishonorable” situation as well as on his own reputation. Concludes by urging JM to “chuse some sort of characteristic feature by which you will be hereafter distinguished from the crowd, and saved from oblivion.”
